Citation Nr: 0820710	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
September 1968.  The veteran did not have service in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Detroit, Michigan.  The Board remanded the claim 
in May 2007 for the purpose of obtaining additional 
information from the veteran with respect to his claim 
involving post-traumatic stress disorder (PTSD).  The claim 
has since been returned to the Board for review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has petitioned the VA asking that service 
connection be granted for PTSD.  He has claimed that while 
stationed in Germany, he was jumped in the shower stalls and 
raped.  He contends that three individuals jumped him, put 
something over his head, and then brutalized him.  After the 
incident, he contends that he went to the dispensary for 
treatment.  However, he admits that he did not specifically 
tell anyone that he was raped.  He returned to duty.  He 
maintains that the incident was racially motivated.  He 
contends that he still suffers from flashbacks and nightmares 
of that incident, along with depression and anxiety.  As 
such, he asks that VA compensation benefits be assigned for 
PTSD.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice, effective May 30, 2008). 

VA satisfied its duty to notify by means of notification 
letters sent to him by the agency of original jurisdiction 
(AOJ) and the Appeals Management Center (AMC).  It is noted 
that these letters were sent to the veteran after the initial 
AOJ decision.  These letters informed the appellant of what 
evidence was required to substantiate the claim, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Despite the fact that the notice was provided after the 
original AOJ action, the Board finds that there was a "lack 
of prejudice from improper timing of the notice."  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA in 
readjudicating the claim have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection for PTSD. 

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof, including the 
veteran's records from the correctional facilities in which 
he has been incarcerated.  The Board notes that the record 
suggests that since the veteran left the Army many years ago, 
he has received Social Security Administration (SSA) 
benefits.  However, there is nothing in the record to 
indicate that the veteran has been receiving benefits as a 
result of or due to his claimed psychiatric disorder (PTSD).  
Also, the veteran has never claimed or asserted that he has 
been receiving SSA benefits as a result of his purported 
PTSD.  Since the veteran is not receiving health benefits 
from the SSA for PTSD, the obtaining of those records are not 
mandated by the VCAA as they will not compliment the 
veteran's claim now before the VA.  As such, the VA obtained 
the appropriate records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that the veteran 
underwent a number of psychiatric examinations since the 
veteran filed for benefits, and those records have been 
included in the claims folder for review.  Moreover, the 
appellant was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
appellant was given notice that the VA would help him obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant and his various representatives have proffered 
documents and statements in support of the appellant's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with the 
elements noted in Dingess via a letter sent to the veteran in 
June 2007.  Because the veteran has been provided this 
information, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Congenital or developmental defects, including personality 
disorders, are not diseases or injuries within the meaning of 
the applicable legislation and are not, therefore, eligible 
for service connection.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 
(2006); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically 
holding that "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs."  See also 
Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a); 

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and 

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2007).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

The record reflects the veteran had seventeen months of 
service in the US Army.  Although the veteran is a Vietnam 
Era veteran, he did not have service in the Republic of 
Vietnam.  He served in CONUS and then with the 1st Battalion, 
54th Infantry, in Bamberg, West Germany.  He did not serve in 
a hazardous duty area nor was he fired upon by an enemy 
combatant.  The veteran's Army military occupational 
specialty (MOS) was that of 11C10 - infantry indirect fire 
crewman.  He did not have a secondary MOS.  His DD Form 214 
notes that the veteran was issued a National Defense Service 
Medal and various weapons badges.  The veteran did not 
receive a Good Conduct Medal.  The official records do not 
show that the veteran was awarded a personal or unit valor 
award, such as a Bronze Star Medal for Valor, a Purple Heart 
Medal, or a Presidential Unit Citation.  The record also does 
not show that the veteran fired his personal weapon at the 
enemy such that he might have been awarded a Combat 
Infantryman Badge or a similar award from the Army.  

The veteran's record, as suggested above, does not indicate 
that the veteran was in a combat zone nor did he fire his 
weapon in response to an enemy combatant.  In this situation, 
the veteran was not in receipt of any awards and/or 
decorations that would suggest that he participated, i.e., 
fired a weapon, in actual combat with the enemy.  The 
veteran's military occupational specialty is one that would 
normally be involved in combat situations but he was not 
stationed in an area that was subject to enemy combat.  As 
noted, absent evidence that a veteran engaged in combat with 
the enemy, his lay statements alone are not sufficient to 
establish the occurrence of any inservice stressor for the 
purpose of establishing service connection for PTSD; rather, 
corroborating evidence is needed to support the claim for 
service connection.

The veteran has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his service in the 
Army where he claims he was sexually molested by fellow 
soldiers.  This, he claims, is his stressor.  He further 
contends that his assault was racially motivated.  He avers 
that he now suffers from nightmares, flashbacks, depression, 
and irritability.  He further contends that if he had not 
been molested, he would have become a professional basketball 
player and would not have had been imprisoned for 
manslaughter and sexual assault.  

Despite the veteran's assertions, he has not provided any 
documents or statements from members of his Army unit that 
could verify his claimed stressor.  He has not provided the 
names of the individuals he believes raped and held him down.  
There is no hospital record or military police statement or 
investigation record that would insinuate that the veteran 
actually was assaulted or that the incident even occurred.  
The Board further notes that the veteran has not provided 
enough information with respect to those individuals that may 
have been involved that would allow for a review of the 
appropriate reference material with respect to those 
individuals.  Furthermore, the veteran has indicated that he 
did not report the rape at the time that it occurred; thus, 
there are no service records of any criminal or other 
investigation that VA could attempt to obtain for 
corroboration.

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2007).

In this case, the service medical records are completely 
negative for complaints or findings of any personal assault 
upon the veteran, and for findings or diagnoses of any 
psychiatric disorder.  The claims folder contains an appeal 
to the Army Board of Corrections of Military Records (ABCMR) 
in which veteran asked that his general under honorable 
conditions discharge be upgraded to an honorable discharge.  
In response to the veteran's claim, the ABCMR noted that the 
veteran accepted nonjudicial punishments (NJPs) for failing 
to go to his appointed place of duty, failing to be present 
for a bed check, failing to obey a lawful order, and failing 
to go to his appointed place of duty and absenting himself 
without authority.  He also was convicted by a special 
courts-martial for absenting himself with the intent to avoid 
a field exercise and breaking restriction.  He was subject to 
another special courts-martial for unlawfully striking 
another soldier and for breaking restriction.  He was 
subsequently discharged from the Army by reason of 
unsuitability.  

To support his request before the ABCMR, the veteran claimed 
that he was suffering from a personality disorder.  At no 
time did he mention that he was raped.  At no time did he 
suggest to the ABCMR that his misconduct was due to or a 
consequence of a sexual assault.  While it might be argued 
that the veteran's numerous brushes with the military 
authorities might indicate a behavior change that might 
constitute credible evidence of a claimed personal assault 
stressor, it is also noted that the veteran never requested a 
transfer to another military duty assignment, he never sought 
help from the Red Cross or the chaplain services, and he only 
intimated that such an assault had occurred thirty-five plus 
years after he left the service.  

As reported, the veteran's correctional facility records were 
obtained and have been included in the claims folder.  A 
review of those records indicates that the veteran never 
suggested that he was assaulted while in service.  The 
psychiatric records in particular do not insinuate that the 
veteran was raped in service.  Moreover, the veteran's prison 
records do not suggest, insinuate, or hint that the veteran's 
post-service experiences with law enforcement officials was 
caused by or the result of a life-changing sexual assault 
that occurred while the veteran was in the Army.  The Board 
would add that the post-service records do not show substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause, or unexplained economic or 
social behavior changes, that were ever attributed to the 
veteran's claimed stressor - that of being raped.  

In light of this record, the Board concludes that the 
veteran's reported in-service stressor has not been 
corroborated, and, in fact, the Board finds that the greater 
weight of credible and probative evidence is against finding 
that the claimed inservice trauma, an alleged sexual assault, 
occurred.  As noted above, the service medical, 
administrative, and personnel records are completely negative 
for complaints, notations, or indications of any sexual 
trauma in service, and the post-service evidentiary record 
does not support or corroborate the veteran's account of 
alleged trauma as a result of personal assault in service.

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that, on numerous 
occasions, the VA has attempted to obtain additional 
information from the veteran concerning his claimed stressor.  
However, despite the request for additional information, the 
veteran did not provide information that could be affirmed 
through independent means.  As the veteran has indicated that 
he did not report the event in service at the time, there are 
no records of any criminal or other investigation that could 
be obtained, and the veteran has not proffered any documents 
from any other individuals that would minimally confirm or 
partially corroborate any of his assertions including those 
involving the stressors or that he had actually been 
diagnosed as suffering from PTSD.

Significantly, even if there was evidence suggesting or 
insinuating that the veteran had experienced a "stressor" 
while in service, the record is negative for a diagnosis of 
PTSD.  That is, the numerous medical records obtained from 
the VA and other medical care facilities do not show that the 
veteran has been diagnosed as suffering from PTSD.  He has 
been diagnosed as having a personality disorder and 
antisocial behavior.  He has been described as depressed at 
times but at other times, he has been found to have no 
observable evidence of anxiety, depression, or other Axis I 
or II disorders.  Although the veteran has claimed that he 
now suffers from PTSD, he has not indicated how such a 
diagnosis was made or which medical care provider actually 
diagnosed him with such a disorder.  In other words, although 
the veteran claims that he now suffers from PTSD, medical 
evidence supporting such a diagnosis is not present in the 
veteran's claims folder.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
2002).  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (Interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In sum, the Board finds that the claim must be denied given 
the absence of a diagnosis of PTSD which is related to a 
verified stressor.  While it is clear that the veteran has 
psychiatric problems, they do not include PTSD.  Moreover, 
while the veteran believes that he meets the diagnostic 
criteria for PTSD, he, as a layperson, is not competent to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, a verifiable diagnosis of PTSD has not been 
given.  Without such a diagnosis, entitlement to service 
connection may not be established.  Moreover, even if a 
diagnosis of PTSD had been given by a qualified medical 
provider, the veteran's claimed stressor, that of being 
assaulted, has not been verified through any means possible.  
The Board finds therefore that there is not sufficient 
evidence to place the evidence in equipoise as to whether the 
veteran suffers from PTSD related to his military service.  
On the basis of these findings and following a full review of 
the record, the Board concludes that the record does not show 
that the veteran has PTSD related to his experiences while in 
the military, and service connection for PTSD is not 
warranted.  



ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


